DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-9, 11-14, 16-17 and 20-22 are currently pending in the present application. Claims 1, 4, 6-7, 9, 11-14, 16-17 and 21-22 are currently amended; claims 2-3, 5, 8 and 20 are previously presented; and claims 10, 15 and 18-19 are cancelled. The amendment dated February 15, 2022 has been entered into the record. 
Claim 22 was previously rejected under 35 USC §112(b). The rejections are now withdrawn as the applicant has amended the claim.

Allowable Subject Matter
Claims 1-9, 11-14, 16-17 and 20-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Yoo (US 2004/0227895), of record, discloses a liquid crystal display panel (Figures 2-5, 12B and 19; see Paragraphs [0045]-[0047], [0073], [0115] identifying the embodiment shown in Figures 2-5, 12B and 19), comprising a first substrate (100) and a second substrate (200) that are disposed opposite to each other; the liquid crystal display panel having a display region (DA1, DA2) and at least one non-display region (PA1, PA2) disposed beside the display region; wherein one of the first substrate and the second substrate 
However, Yoo fails to disclose, in light of the specification, “the array substrate further includes a common electrode layer disposed at a side of the pixel electrode layer proximate to the opposite substrate; and the plurality of protrusions; and the protrusion has a structure including at least one film, and one film of the at least one film is in the common electrode layer”. The examiner further considered the prior art of Hiroshima, Gotoh, Yamamoto, Manabe, Kim and Yu, and Anjo (US 2009/0268145), Jo (US 2013/0120231) and Kwak (US 2017/0285424). For example, Anjo teaches that an array substrate further includes a common electrode layer disposed at a side of the pixel electrode layer proximate to the opposite substrate (Figure 7, 
Dependent claims 2-9, 11-14, 16-17 and 20-22 are allowable by virtue of its dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871